                                                                       Case 2:15-cv-00302-JAD-NJK Document 89 Filed 07/07/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NICHOLAS BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: nicholas.belay@akerman.com

                                                             7   Attorneys for Plaintiff U.S. Bank, N.A., as
                                                                 Trustee for the Certificateholders of the LXS
                                                             8   2006-12N Trust Fund

                                                             9
                                                                                               UNITED STATES DISTRICT COURT
                                                            10                                        DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   U.S. BANK, N.A., AS TRUSTEE FOR THE                   Case No.: 2:15-cv-00302-JAD-NJK
                                                                 CERTIFICATEHOLDERS OF THE LXS 2006-
                      LAS VEGAS, NEVADA 89134




                                                            13   12N TRUST FUND,
                                                                                                                       STIPULATION AND ORDER FOR
AKERMAN LLP




                                                            14                                 Plaintiff,              EXTENSION OF TIME TO FILE
                                                                                                                       RESPONSES TO MOTIONS FOR
                                                            15   v.                                                    SUMMARY JUDGMENT (ECF NOS. 84, 85)

                                                            16   ASCENTE HOMEOWNERS ASSOCIATION;                       (FIRST REQUEST)
                                                                 LAS VEGAS DEVELOPMENT GROUP, LLC;
                                                            17   DOE INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            18
                                                                                               Defendants.
                                                            19

                                                            20            Plaintiff U.S. Bank, N.A., as Trustee for the Certificateholders of the LXS 2006-12N Trust

                                                            21   Fund (U.S. Bank) and defendant Las Vegas Development Group, LLC (LVDG) hereby stipulate

                                                            22   and agree to extend U.S. Bank and LVDG's deadline to file responses the parties' respective motions

                                                            23   for summary judgment, (ECF Nos. 84, 85). The parties' current response deadline for these motions

                                                            24   is July 6, 2020. The parties stipulate U.S. Bank and LVDG shall have an additional fourteen (14)

                                                            25   days, up to and including July 20, 2020, to file their respective responses to U.S. Bank and LVDG's

                                                            26   pending summary judgment motions.          The extension is necessary to address current time and

                                                            27   scheduling constraints on the parties' counsel.

                                                            28   ///
                                                                                                                   1
                                                                 53216472;1
                                                                     Case 2:15-cv-00302-JAD-NJK Document 89 Filed 07/07/20 Page 2 of 2




                                                             1            This is the parties' first request for an extension of this deadline and is not intended to cause

                                                             2   any delay or prejudice to any party.

                                                             3            DATED this 6th day of July, 2020.

                                                             4
                                                                 AKERMAN LLP                                          ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                             5
                                                                 /s/ Nicholas E. Belay, Esq.                          /s/ Timothy Rhoda, Esq.
                                                             6   ARIEL STERN, ESQ.                                    ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 8276                                  Nevada Bar No. 4958
                                                             7   NICHOLAS E. BELAY, ESQ.                              TIMOTHY RHODA, ESQ
                                                                 Nevada Bar No. 15175                                 Nevada Bar No. 7878
                                                             8
                                                                 1635 Village Center Circle, Suite 200                9120 West Post Road, Suite 100
                                                             9   Las Vegas, Nevada 89134                              Las Vegas, Nevada 89148

                                                            10   Attorneys for U.S. Bank, N.A., as Trustee for the Attorneys for Las Vegas Development Group,
                                                                 Certificateholders of the LXS 2006-12N Trust      LLC
                                                            11   Fund
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                                   ORDER
AKERMAN LLP




                                                            14
                                                                          IT IS SO ORDERED.
                                                            15
                                                                                                                _____________________________________
                                                            16
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                            17                                                  Case No.: 2:15-cv-00302-JAD-NJK

                                                            18                                                            7/7/2020
                                                                                                                DATED: __________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 53216472;1
